DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 08/11/2022 from which Claims 1 and 3-5 are pending, where Claim 1 is amended and Claim 2 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 08/11/2022.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2017019674, Yamamoto evidenced by U.S. 2019/0300425, Ikadai (hereinafter “Ikadai”) further in view of U.S. 2005/0084622, Houghtaling et al. (hereinafter “Houghtaling”) in the alternative further in view of U.S. 2007/0243364, Maekawa et al. (hereinafter “Maekawa”).    A copy of the English machine translation was supplied by Applicants which will be referenced throughout this Office Action for disclosures and referred to as “Yamamoto”)  
Regarding Claims 1 and 3, Yamamoto discloses in the entire document particularly in the abstract and claims 1-4 and at ¶s 0009-0026, 0030 0038 and 0051 a layered body that is used as a substrate in an organic EL display device like an organic electroluminescent (“EL”) display with optical properties {reading on optical film}, the layered body or laminate comprising: a brittle material layer made of a glass substrate that has a thickness of 10-200 μm; and a resin layer that is adjacent to the glass substrate and has a thickness of 10-200 μm {overlapping the range of pending Claim 1}, wherein the tensile modulus of elasticity of the resin layer at 25°C is 1-10000 MPa where the resin layer protects the brittle glass layer.  Ikadai evidences at ¶ 0040 that the elastic modulus (tensile elastic modulus is Young's modulus)).  The afore-described ranges for glass layer thickness, resin layer thickness, and Young’s modulus overlap these ranges for pending Claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0023-0026 the resin layer can have a silicon or silicone resin {reading on Claim 3} and the curable composition results in cured mechanical properties, transparency and processability.  
However Yamamoto while disclosing the property of transparency does not expressly disclose the optical film has a total light transmittance of 90% or more.  
Houghtaling directed as is Yamamoto to optical films or laminates for displays as disclosed in the abstract and at ¶s 0012-0016, 0039, 0041, 0047 and claims 20-21 and 25 and 34 discloses an optical film with a total light transmission greater than 90 percent as an antiglare layer in an LCD or touch screen display.  The optical film comprises a layer containing layered clay particles in a radiation cured binder, where the optical film to improve the scratch resistance of the coating, has the UV cured polymers containing siloxane-based components.  Also the coating composition may also include lubricants or combinations of lubricants like the preferred methacryloxy-functional silicone polyether copolymer.  The optical film with the anti-glare layer is on a support like glass.  Houghtaling discloses at its claim 18 has an amount of clay sufficient to provide the optical film with a haze value less 15.  In accordance with 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Yamamoto has a resin layer with silicon or silicone resin with a transparency property for the purpose of a resin layer on glass for a layered body or film for optical display.  Houghtaling has polymers containing siloxane-based components and including lubricants like the preferred methacryloxy-functional silicone polyether copolymer for the purpose of having an optical film with greater than 90 % total light transmission with the polymer or resin layer on a glass support.  Given this similarity of purpose the polymers containing siloxane-based components and including lubricants like the preferred methacryloxy-functional silicone polyether copolymer along with layered clay particles can be combined with the silicon or silicone resin of Yamamoto for a total light transmission of greater than 90% and a haze value of less than15.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From the forgoing disclosures one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto the optical film the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer with transparency on glass for an organic EL display device, as afore-described, where from Houghtaling the polymer containing siloxane-based components and including lubricants like the preferred methacryloxy-functional silicone polyether copolymer can be combined along with layered clay useful with such silicone with the silicon resin of Yamamoto motivated to has an optical film for a display with a total light transmission of greater than 90 percent with a haze value less than 15 and to improve scratch resistance as for the optical film of pending Claims 1 and 3.  Furthermore the combination of Houghtaling with Yamamoto has a reasonable expectation of success to one skilled in the art because Houghtaling has polymers with siloxane components and methacryloxy-functional silicone polyether copolymer for a resin or polymer layer over glass for a display like the silicon or silicone resin of Yamamoto for a resin or polymer layer over glass for a display.    
To any extent that that Yamamoto in view of Houghtaling does not exactly disclose a haze value of 1 of less Maekawa is cited.  
Maekawa is directed to an acrylic resin film having elastic particles having excellent transparency, weather resistance, heat resistance and toughness as on glass sheet as surfaces and skins, for example, display materials such as flat display panels as in optical filters for such optical materials as Yamamoto as modified is directed to optical film as disclosed in Maekawa in the abstract and at ¶s 0001-0002, 0016, 0047-0049, 0060, 0077. 0080, 0129, 0165 and 0173 for acrylic elastic particles (B) dispersed in said acrylic resin (A) on glass sheet for excellent impact resistance imparted without greatly impairing the excellent properties of the acrylic resin (A).  As the acrylic elastic particles (B) consists of an inner layer made of an elastic rubber containing alkyl acrylate units and/or an aromatic vinyl and an outer layer made of a hard polymer mainly composed of an acrylic resin containing glutaric anhydride unit.  The acrylic elastic particles (B) can have a multilayer structure polymer (B-1) called a core-shell type polymer where the core-shell type multilayer structure polymer (B-1) has a number of layers constituting it and where the polymer is required to be a polymer with a multi-layer structure containing at least one or more rubber layers in it.  Each of the particles consists of one or more layers containing a gum polymer and one or more layers composed of a polymer different from the gum polymer, while preferably the respective layers are adjacent to each other.  The multilayer structure polymer (B-1) including a multilayer structure polymer has the core layer formed of butyl acrylate/styrene polymer, while the outermost layer is formed of a copolymer consisting of methyl methacrylate/glutaric anhydride units or methyl methacrylate/glutaric anhydride units/methacrylic acid polymer.  Also a multilayer structure polymer can have the core layer formed of dimethylsiloxane/butyl acrylate polymer, while the outermost layer is formed of methyl methacrylate polymer.  Otherwise, a graft copolymer (B-2) in which a monomer mixture containing a vinyl-based monomer, etc. is copolymerized in the presence of a gum polymer can also be preferably used.  Rubber in the rubber layer is only required to be obtained by polymerizing a component with rubber resiliency.  Preferably the rubber consists of, for example, an acrylic component such as ethyl acrylate units or butyl acrylate units, silicone component such as dimethylsiloxane units or phenylmethylsiloxane units, styrene component such as styrene units or .alpha.-methylstyrene units, nitrile component such as acrylonitrile units or methacrylonitrile units, or conjugated diene component such as butadiene units or isoprene units.  Rubber includes (1) a rubber consisting of an acrylic component such as ethyl acrylate units or butyl acrylate units and a silicone component such as dimethylsiloxane units or phenylmethylsiloxane units.  The acrylic resin film with the aforesaid constitution can satisfy properties of the total light transmittance of 91% or more, with the haze value of 1.5% or less, that the folding endurance value (times) is 20 or more, and that the heat shrinkage rate in at least either the longitudinal direction or the transverse direction is less than 5%.   To approach a total light transmittance of 100%, the factors inhibiting it must be reduced.  Therefore, the turbidity, namely, the haze is required to be small, ideally 0.  The haze value is required to be 1.5% or less.  If the haze value is more than 1.5%, the total light transmittance may become less than 91%.  A preferred haze value is 1.0% or less, and a more preferred haze value is 0.5% or less {reading on a haze value of 1% or less for pending Claim 1}. 
From the forgoing disclosures one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto as modified the optical film the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer with transparency on glass for an organic EL display device, where the polymer containing siloxane-based components and including lubricants like the preferred methacryloxy-functional silicone polyether copolymer can be combined along with layered clay useful with such silicone with the silicon resin of Yamamoto to have an optical film for a display with a total light transmission of greater than 90 percent with a haze value less than 15, as afore-described, where from Maekawa acrylic resin with multilayered acrylic elastic particles (B) having a multilayer structure polymer (B-1) where the multilayer structure polymer contains at least one or more rubber layers and a core layer formed of dimethylsiloxane/butyl acrylate polymer, while the outermost layer is formed of methyl methacrylate polymer or a graft copolymer (B-2) in which a monomer mixture containing a vinyl-based monomer, etc. is copolymerized in the presence of a gum polymer and the rubber consists of an acrylic component such as ethyl acrylate units or butyl acrylate units, silicone component such as dimethylsiloxane units or phenylmethylsiloxane units, styrene component such as styrene units or α-methylstyrene units, nitrile component such as acrylonitrile units or methacrylonitrile units, or conjugated diene component where such acrylic resin with such multilayered acrylic elastic particles with silicone as being useful with silicone is combined with the silicon resin of Yamamoto as modified to have an optical film for a display with a total light transmission of greater than 90 percent with a haze value less than 1 motivated to also have weather resistance, heat resistance and toughness for an optical film of Claims 1 and 3.  Furthermore the combination of Maekawa with Yamamato as modified has a reasonable expectation of success because both Maekawa and Yamamoto have silicone in polymers for optical films for transparency and low haze.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Houghtaling or alternatively further in view of Maekawa and also for both further in view of JP 2003248429, Watabe et al.  A copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Watabe”.      
Regarding Claim 4, Yamamoto in view of Houghtaling or alternatively with Maekawa is applied as to Claim 1, however Yamamoto as modified in disclosing an EL display device with a display laminate film with optical properties does not expressly disclose a display panel with the optical film.    
Watabe discloses in the abstract and drawings and claims an impact resistant film for a flat display panel which prevents the breakage and scattering of a glass panel when receiving an impact and which contributes to the reduction of the weight and thickness of the flat panel display {reading on display panel of an image display device for Claim 4}.  The impact resistant film 10 for a flat display panel is joined to the front glass plate of a flat display panel main body, and is provided with a first layer on the front glass plate side and a second layer 14 on an observation side, and characterized in that the first layer consists of a transparent synthetic resin having a shear modulus of greater than 3x 107 Pa and a thickness of 2,0 mm to 7.0 mm, and the second layer 14 consists of a transparent synthetic resin having a shear modulus greater than that of the first layer in the extent of 1 x 106 Pa to 1 x 109 Pa and a thickness of 0.05 mm to 3.0 mm.  From the drawings the reference number 20 is the planar display panel that has the films.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto as modified the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer with transparency for an organic EL display device where the resin layer protects the glass as an optical film with a total light transmission greater than 90% and a haze value of 1% or less, as afore-described for Claim 1, where such a laminate optical film with resin having the purpose of protecting the glass substrate as in Watabe can be with a display panel combined with the similar purposed protecting film of Watabe or substituted for such film on the display panel motivated to have additional protection for the glass.  Furthermore the combination of Watabe and Yamamoto as modified has a reasonable expectation of success to one skilled in the art because both have films are for protection in electronic display devices.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Houghtaling alternatively further in view of Maekawa and also for both further in view of Watabe and also further in view of JP 2013-184396, Ryosuke et al.  A copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Ryosuke”.      
For Claim 5, Yamamoto in view of Houghtaling alternatively further in view of Maekawa and also for either further in view of Watabe is applied as to Claim 4, however Yamamoto as modified does not expressly disclose a display panel as an organic light-emitting diode panel.     
Ryosuke discloses in the abstract, claims and drawings and at ¶s 0019, 0035-0036 and Fig 5 providing a protection structure for an image display surface, capable of preventing scattering and damage of an image display device even when it is thin, and to provide a portable terminal including the same.  A protection structure 3 for an image display surface includes a transparent glass panel 31 and a self-repair material layer 32 covering at least one surface of the glass panel 31 and comprising a soft resin material.  The self-repair material layer 32 has viscoelasticity.  The image display device 2 is a device for displaying an image and a video by emitting light based on a signal generated by the electronic component 4. The image display device 2 is electrically connected to the electronic component 4 by electrical connection using a conductive wire, a flexible substrate, or the like. Specific examples thereof include a liquid crystal display device, an organic EL (Electro Luminescence) display device.  In the portable terminal 1, a self-repairing material !layer 32 composed of a resin having high flexibility is positioned on the outermost surface, and an image display device 2 for displaying an image or an image by emitting light is arranged directly under a window 3 for protection made of a transparent material, thereby making it difficult to see coloring caused by a contaminant permeated into the layer 3  With reference to FIG, 5, a reason why a contaminant is difficult to see will be described.  FIG, 5 a shows a state in which the image display device 2 is not emitting light.  Since an image display device 2 displays an image and a video by emitting light, a display part in a case of not emitting light is black.  In this case, light transmitted through the window 3 for protection is incident light 61 incident from an outside of the portable terminal 1.  Since the incident light 61 is reflected light 62 reflected by the image display device 2 and the incident light 61 is absorbed by the image display device 2 showing black color, the reflected light 62 is small. Therefore, since light passing through the protective window 3 and reaching the user of the portable terminal 1 is small, the coloring of the protective window 3 due to the light absorption caused by the contaminant penetrating the self-repairing material layer 32 is hardly seen.  The protective structure for an image display surface further comprising a touch panel electrode covering the glass panel on the other surface of the glass panel.  This device is provided with a touch panel electrode layer 33 which has at !east 1 or more transparent electrode !layers and is formed on a surface of a glass panel 31 which faces an image display surface 2' of an image display device 2, and a laminated film {as for an electrode as diode for light emitting}.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto as modified the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer with transparency as an optical film with a total light transmission greater than 90% and a haze value of 1% or less for an organic EL display device, where the resin layer protects the glass, where such a laminate optical film with resin is with a display panel, as afore-described for Claim 4, where from Ryosuke combined with the display panel with protecting films is an organic light emitting electrode touch panel covering the glass panel also with organic light emitting motivated to have additional functionality with protection provided by the laminated films.  Furthermore the combination of Ryosuke and Yamamoto as modified has a reasonable expectation of success because both have films for protection in electronic display devices.  
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but are moot from the new grounds of rejection to address the claims as amended.  . 
Regarding Applicant’s argument that Yamamoto is directed to a method of cutting a laminate having a fragile layer and a resin layer in a manner that reduces surface cracks and damage to the fragile layer and the focus of the reference is on the cutting technique, Applicant has not addressed the rejection set forth in the rejection in accordance with MPEP §2123.  A rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Regarding Applicant’s argument of unexpected results, Applicant’s results are not commensurate in scope with the pending claims.  Applicants argue that the combination of properties currently claimed by claim 1 provides a product with desirable performance in both foldability and impact while also maintaining desirable optical properties.  Applicant contends that as seen in the experimental results summarized in Tables 1 and 2 on pages 67-68 of the specification as filed, the choice for these properties are not arbitrary.  However the data are not persuasive given they are is not commensurate in scope with the scope of the present claims.  As set forth in MPEP As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  The data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  Specifically, Applicants have only shown data for other than a glass thickness of 50 µm or Young’s modulus from 70 to 80 and 954 to 1200 MPa. and total light transmittance from 91 to 91.7 % whereas comparative examples had similar total light transmittance from 90.5 to 91.7  Also the examples have a particular resin for the resin layer with a Young’s modulus where the resin is a phenylsilicone in particular amounts while the present claims are open to any resin like a acrylics, urethanes, epoxies, polyesters, polyimides, polyamines, polyethylene ionomer, polycarbonate and the like providing a film with Young’s modulus in the range of 70 to 1200 MPa.
Regarding Applicants argument that Houghtaling determines the haze of a film in accordance with the methods of JIS K7105, as discussed in paragraph [0060] and this is different from the method used in the present invention, JIS K7136, Applicant’s pending Claims do not include a method of determining haze.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular method of determining haze) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also regarding Applicant’s argument that it is known that a measurement using JIS K7105 will be somewhat lower than those using JIS K7136, therefore, the Houghtaling product would show haze values even further removed from the requirements of claim 1 if measured by the testing method for the present invention, such argument is not evidence.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the measurement using JIS K7105 will be somewhat lower than those using JIS K7136, therefore, the Houghtaling product would show haze values even further removed from the requirements of claim 1 if determined by JIS K7136 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787